              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:20-cv-00107-MR
            [Criminal Case No. 1:18-cr-00073-MR-WCM-1]


CAROL JEAN DUNN,                 )
                                 )
                   Petitioner,   )
                                 )
         vs.                     )                ORDER
                                 )
UNITED STATES OF AMERICA,        )
                                 )
                   Respondent.   )
________________________________ )


      THIS MATTER is before the Court on the Petitioner’s Motion under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in

Federal Custody [Doc. 1].

      On May 4, 2020, the Court conducted an initial screening of the petition

under the Rules Governing § 2255 Proceedings and determined that the

petition had not been signed by the Petitioner under penalty of perjury. [Doc.

2]. The Court therefore ordered the Petitioner to sign the petition under

penalty of perjury and submit her petition using the proper § 2255 form within

twenty (20) days of the entry of the Order.         [Id.].   The Petitioner was

specifically warned that failure to comply with the Court’s Order would result

in the dismissal of this action without prejudice. [Id.].


     Case 1:18-cr-00073-MR-WCM Document 57 Filed 06/08/20 Page 1 of 2
      More than twenty (20) days have now passed, and the Petitioner has

failed to file a signed petition. The Court, therefore, will dismiss the motion

to vacate without prejudice.

      IT IS, THEREFORE, ORDERED that the Petitioner’s Motion under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in

Federal Custody [Doc. 1] is DISMISSED WITHOUT PREJUDICE.

      The Clerk of Court is respectfully directed to close this civil action.

      IT IS SO ORDERED.          Signed: June 8, 2020




                                          2



     Case 1:18-cr-00073-MR-WCM Document 57 Filed 06/08/20 Page 2 of 2
